ORDER This matter coming on for consideration by the Court upon Motion for Order to Show Cause, and Arrieta not appearing although the Order to Show Cause having been issued and served upon him, and the Court having heard argument of bar counsel and being sufficiently advised in the premises: NOW, THEREFORE, IT IS ORDERED that JOSE LUIS ARRIETA is hereby held in contempt of this Court for his failure to comply with the Court’s orders of July 16, 1986, 722 P.2d 640, and September 8, 1986, and his failure to cooperate with the Disciplinary Board. IT IS FURTHER ORDERED that the previous suspension of Arrieta for one year be increased to five years. IT IS FURTHER ORDERED that Arrieta must comply in full with all previous orders of this Court, must comply with the requirements of NMSA 1978, Rules Governing Discipline, Rule 17 (Repl.Pamp. 1985), and must cooperate with the disciplinary authorities and all officers appointed by this Court. IT IS FURTHER ORDERED that Arrieta is fined the sum of $50.00 for each day he remains in contempt of this Court after being served a copy of this Order. IT IS FURTHER ORDERED that if Arrieta remains in contempt of this Court for ten (10) days after receiving a copy of this order, he will be disbarred from the practice of law pursuant to NMSA 1978, Rules Governing Discipline, Rule 11(g) (Order filed February 10, 1986; effective May 1, 1986). IT IS FURTHER ORDERED that this Order be published in the State Bar of New Mexico News and Views and in the New Mexico Reports. IT IS SO ORDERED. WILLIAM RIORDAN, Chief Justice DAN SOSA, Jr., Senior Justice WILLIAM R. FEDERICI, Justice HARRY E. STOWERS, Justice WALTERS, J., not participating.